Citation Nr: 0821890	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-11 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is entitled to nonservice-connected 
improved death pension benefits for a surviving spouse with 
no dependents based upon her countable income.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to September 1952.  He died in January 2005; the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The appellant requested a 
personal hearing before the Board on her April 2006 
substantive appeal; however, she withdrew such request in May 
2007.  See 38 C.F.R. § 20.702(e) (2007).


FINDING OF FACT

The appellant's countable annual income for VA death pension 
purposes is in excess of the established maximum rate of 
pension payable for a surviving spouse with no dependents.


CONCLUSION OF LAW

Entitlement to nonservice-connected death pension benefits is 
not authorized based on the appellant's countable annual 
income.  38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  However, the VCAA does not 
affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCREC 2-2004 (2004) (holding that VCAA 
notice was not required where evidence could not establish 
entitlement to the benefit claimed).  The essential facts in 
this case are not in dispute; rather, the case rests on the 
interpretation and application of the relevant law.  
Consequently, the Board is not required to address efforts to 
comply with the VCAA with respect to the issue here on 
appeal.

Analysis

A surviving spouse of a veteran who met the wartime service 
requirements provided in 38 U.S.C.A. § 1521 will be paid the 
maximum rate of pension, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§§ 3.23, 3.273 (2007).  Payments from any kind of source 
shall be counted as income during the 12-month annualization 
period in which received, unless specifically excluded.  
38 C.F.R. § 3.271 (2007).  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(c).

Basic entitlement to death pension benefits exists if, among 
other things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.23(a)(3).  
Effective December 1, 2004, the MAPR for an otherwise 
eligible surviving spouse with no dependents was $6,814.  
Id.; VA Manual M21-1, Part I, Appendix B. 

The only recurring annual income reported by the appellant 
consists of payments from the Social Security Administration 
(SSA).  See 38 C.F.R. § 3.262(f) (contributory SSA payments 
constitute countable income).  On her January 2005 VA Form 
21-534, the appellant reported monthly SSA benefits of $433; 
however, she indicated that she expected her benefits to 
increase as a result of the veteran's death.  In June 2005, 
the RO obtained verification from SSA as to the amount of the 
appellant's SSA benefits.  It was determined that, as of 
January 2005, the appellant was being paid $1125.20 per 
month.  Based on this information, the appellant's calculated 
income for the initial 12-month annualization period before 
eligible deductions equals $13,502.40 ($1125.20 multiplied by 
twelve months).  

The appellant's recurring income clearly exceeds the MAPR for 
a surviving spouse with no dependents ($6,814).  However, the 
Board's inquiry does not end here.  Rather, certain payments 
and expenses may be excluded or deducted when computing 
countable income for VA compensation and pension purposes.  
See 38 C.F.R. §§ 3.271(a), 3.272 (2007).  Pertinent to this 
appeal, total income may be reduced by amounts paid by a 
surviving spouse for unreimbursed medical expenses, if such 
amounts exceed five percent of the MAPR.  38 U.S.C.A. § 
1503(a)(8) (West 2002); 38 C.F.R. § 3.272(g) (2007).  Such 
expenses include those paid or to be paid by a surviving 
spouse for medical expenses of the spouse, veteran's 
children, parents and other relatives for whom there is a 
moral or legal obligation of support, or on behalf of a 
person who is a member or a constructive member of the 
surviving spouse's household.  38 C.F.R. § 3.272(g)(2).  
Additionally, any expenses incurred which are related to the 
deceased veteran's last illness(es), burial, and just debts 
may be deducted for the 12-month annualization period in 
which they were paid or for any 12-month annualization period 
which begins during the calendar year of the veteran's death.  
38 C.F.R. § 3.272(h).  Expenses related to the veteran's 
burial may only be deducted to the extent that such expenses 
are not reimbursed by VA under Chapter 23 of Title 38 of the 
United States Code.  Id.  

The June 2005 SSA inquiry data reveals that the appellant was 
making monthly payments equal to $78.20 for Medicare health 
insurance.  Such payments over a 12-month period total $938.  
She also indicated on her original January 2005 claim that 
she paid $350 for an ambulance service for the veteran as 
part of his final medical expenses.  Although she was 
provided with a VA Form 21-0518-1 ("Improved Pension 
Eligibility Verification Report(Surviving Spouse With No 
Children)") in July 2005, the appellant did not report any 
additional unreimbursed medical expenses or "final" 
expenses.  

Based on the above evidence, the appellant's countable income 
for the initial 12-month annualization period was $12, 214.  
The Board calculated this amount by subtracting the amount 
paid by the appellant for unreimbursed medical expenses since 
her medical expenses exceeded five percent of the MAPR 
($340.70 (five percent of $6,814) as well as the $350 in 
"final" expenses for the veteran from the appellant's 
annual recurring income of $13,502.40.  Thus, the appellant's 
annual countable income exceeds the pertinent MAPR for the 
award of an improved death pension.  

The Board is sympathetic to the appellant, but finds that 
there is no interpretation of the facts of this case which 
will support a legal basis for favorable action with regard 
to her claim.  The Board has given the most favorable reading 
possible to her reported expenses and notes that it has not 
even addressed any irregular income earned from dividends 
(reported as "undetermined" by the appellant) or the non-
recurring income of $3,000 in life insurance reported by the 
appellant on her original claim in its calculation of total 
annual income.  The application of the principle of 
reasonable doubt is not appropriate in this case, and the 
appellant's claim of entitlement to nonservice-connected 
death pension benefits must be denied due to her excessive 
income.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The appellant is not entitled to nonservice-connected 
improved death pension benefits because of excessive income 
and the appeal is denied.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


